DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claim 9, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on November 11, 2020, is hereby withdrawn and claims 9-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971); see also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Dailey on March 2, 2022.

The application has been amended as follows: 

1. (Currently Amended) A fixture for working an aircraft component having an aircraft component surface, the fixture comprising:
a mount configured to be coupled to a worksurface and having a first mount end and a second mount end spaced apart from the first mount end, the mount comprising:
a collet that includes the first mount end, defines an aperture, and defines an opening opposite the aperture; and
a base that is disposed adjacent to the second mount end, wherein the opening receives the base for coupling the collet to the base, and the base is removably coupled to the collet
a rib comprising; a rib surface configured to receive the aircraft component and the rib surface configured to be in abutting contact with at least a portion of the aircraft component surface, wherein the rib surface is arched and has an upper portion with an 
an extension extending away from the rib and configured to be received by the aperture to couple to rib to the mount;
wherein orientation of the rib is configured to be adjustable relative to the worksurface for improving working of the aircraft component.  

9. (Currently Amended) A method of utilizing [[a]]the fixture of claim 1 for working the aircraft component having the aircraft component surface, the method comprising:
providing the fixture of claim 1 comprising the rib with the rib comprising the rib surface and the extension; and

disposing the aircraft component on the rib surface.

13. (Currently Amended) The method of claim 12, wherein 
aligning the pilot hole adjacent the groove; and
forming the countersink for the pilot hole with the countersink extending to the groove surface.

Allowable Subject Matter
Claims 1, 4-7, 9-13 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Tulk (US Patent No. 3,815,892), does not disclose or provide reason to suggest the rib being an arched rib surface having an unoccupied groove surrounding the rib surface as per amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722